Citation Nr: 0922698	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  04-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to July 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for residuals of a cold injury.  A timely appeal 
was noted from that decision.

A hearing on this matter was held at the RO before a Decision 
Review Officer on September 30, 2004.  A copy of the hearing 
transcript has been associated with the file.

In September 2007, the Board remanded this issue to the RO 
(via the Appeals Management Center (AMC)) for further 
evidentiary development.  After completion of the requested 
development, the AMC returned the case to the Board for 
appellate review.


FINDING OF FACT

Resolving all doubt in the veteran's favor, residuals of a 
cold injury, including peripheral vascular disease and 
peripheral neuropathy, had their onset in service.


CONCLUSION OF LAW

Residuals of a cold injury, including peripheral vascular 
disease and peripheral neuropathy, were incurred in service.  
38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  The Board does note that, in 
correspondence dated October 2007, the veteran was informed 
of the way initial disability ratings and effective dates are 
established.

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

As a preliminary matter, the Board notes that the veteran's 
service treatment and personnel records are not on file and 
according to the record, were apparently destroyed in a 1973 
fire at the NPRC in St. Louis, Missouri.  The Court has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis 
has been undertaken with this heightened duty in mind.  The 
case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

The veteran has been diagnosed with peripheral vascular 
disease and peripheral neuropathy of the lower extremities, 
which he has attributed to cold injuries sustained on active 
duty.  Specifically, the veteran has testified that he 
received a cold injury while serving a tour of duty in Korea 
in December and January 1955.  He was treated for frostbite 
to the feet at a field hospital in Chunchon, Korea, after 
which he was returned to his unit in Germany.  The veteran 
has further indicated that he received a second cold injury 
in January 1956 while participating in field training at a 
facility in Hohenfels, West Germany.  

On the veteran's June 1957 separation examination, there are 
no reports of cold injuries or frostbite.  Clinical 
evaluation of all systems was normal.  In a written statement 
dated September 2003, the veteran noted that his separation 
examination lasted 5 minutes and that he was encouraged to 
have everything marked "normal," because a full clinical 
evaluation may have delayed his separation.

In October 2002, the RO requested that the NPRC provide any 
and all service treatment records for the veteran, as well as 
morning reports for the 187th Airborne Battle Group from 
December 1954 to January 1955 containing remarks pertinent to 
frostbite of the feet.  In November 2002, the NPRC indicated 
that no such records had been found.  

After asking the veteran to provide his full unit designation 
at the time of his second cold injury in Hohenfels, a March 
2004 request was made for all morning reports of the 
Headquarters Company, 1st Battalion, 60th Infantry Regiment, 
9th Infantry Division, from January 1956 to March 1956, 
containing remarks regarding frostbite of the feet.  In April 
2004, the NPRC responded that the requested morning reports 
had been searched and no such remarks were found.

In October 2007, the RO requested that the NPRC search for 
clinical records pertinent to a cold injury to the lower 
extremities at the Chunchon, Korea field hospital, and for 
clinical records pertinent to a cold injury to the lower 
extremities at Hohenfels, West Germany.  The NPRC responded 
in April 2008 that the allegations were investigated and it 
was found that no such clinical records existed.  It added 
that most Army clinical records from that period of time were 
filed along with service treatment records in the veteran's 
official personnel folder, which appeared to have been lost 
in the 1973 fire at the NPRC facility in St. Louis, Missouri.

Post-service treatment records indicate that the veteran has 
received diagnoses of peripheral neuropathy and peripheral 
vascular disease of the lower extremities.  Clinical notes 
from the veteran's course of treatment indicate that his 
treatment providers have often attributed his disorders to 
frostbite in service, based upon the veteran's stated 
history.

In November 2002, a private physician, Dr. J.R.D., indicated 
that he had been treating the veteran for peripheral vascular 
disease, which "may be related to and/or aggravated by his 
history of frost bitten feet during many days of exposure to 
sub-zero temperature during the Korean Conflict."  

The veteran received a VA peripheral nerves examination in 
August 2008.  The examiner reviewed the claims folder and 
conducted a personal examination of the veteran.  The 
veteran's stated history of frostbite in Korea and Germany 
was also noted, as were the absence of the veteran's service 
treatment records.  The examiner found that the veteran had 
peripheral vascular disease, which was "as likely as not to 
be secondary to the tobacco abuse and frostbite injuries," 
and also diagnosed peripheral neuropathy which was "as 
likely as not to be secondary to frostbite sustained [during] 
military service."  

On review of the evidence, including the lay statements of 
the veteran and the positive etiology opinions offered by Dr. 
J.R.D., the veteran's VA physicians and the August 2008 VA 
examiner, the Board finds that the evidence is at least in 
equipoise on the matter of service connection for residuals 
of a cold injury.  The veteran has testified that he had 
service in Korea in December and January 1955.  Although he 
did not receive the Korean Service Medal, this was not 
awarded for service after July 1954, approximately 6 months 
before the veteran's stated Korean service.  There is no 
evidence indicating that the veteran was not in Korea during 
the period of time he has identified, and the Board finds 
that his statements as to his Korean service are credible.  
Given that the veteran served in Korea in December and 
January, it is certainly reasonable to assume that the 
veteran may have sustained a cold injury to the lower 
extremities during his period of service there.  

Furthermore, VA clinicians, a private physician, and the 
August 2008 VA examiner have all linked disability to the 
Veteran's cold injuries in service.  The VA examiner in 
particular noted the June 1957 separation examination making 
no mention of a cold injury, and still concluded that the 
veteran's disability is due to frostbite in service.  The 
Board is required to resolve all reasonable doubt in favor of 
the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 
Accordingly, service connection for residuals of a cold 
injury, including peripheral vascular disease and peripheral 
neuropathy, is granted.


ORDER

Service connection for residuals of a cold injury, including 
peripheral vascular disease and peripheral neuropathy, is 
granted.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


